ORDER
PER CURIAM
Joe Scott (Plaintiff) appeals the Circuit Court of St. Louis County’s order and final judgment dismissing, with prejudice, his claims against AXA Equitable Life Insurance Company (Defendant). On appeal, Plaintiff asserts that the circuit court erred by granting Defendant’s motion to dismiss for failure to state a claim upon which relief can be granted because: (1) Plaintiff pleaded that § 376.590(2) establishes a principal-agent relationship between Defendant and the brokers and (2) Plaintiff pleaded adequate facts to support his claims for .declaratory judgment and money had and received. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).